


Exhibit 10.29


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS FIRST AMENDMENT TO Purchase and Sale Agreement (the “Amendment”), is made
and entered into as of the 14th day of November, 2014, by and between ArrowRock
Income and Growth Fund II, L.L.C. (“Seller”), and Wells Fund XIII - REIT Joint
Venture Partnership (“Purchaser”).
RECITALS
Seller and Purchaser entered into that certain Purchase and Sale Agreement dated
as of November 4, 2014 (the “Agreement”), and now wish to amend the Agreement to
extend the Inspection Period on the terms hereinafter provided.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser hereby amend the
Agreement as follows:
1.    Definitions. Capitalized terms used herein but not otherwise defined have
the meanings ascribed to them in the Agreement.
2.    Extension of Inspection Period. Section 2.6 of the Agreement is amended to
extend the Inspection Period to 5:00 P.M. Eastern Standard Time on November 21,
2014.
3.    Special Provision. Notwithstanding anything in the Agreement to contrary
and without limiting or waiving Purchaser’s rights under Section 2.6 of the
Agreement, Seller understands and agrees that Purchaser shall have the right,
exercised by giving written notice to Seller, to terminate the Agreement
pursuant to Section 2.6 thereof in the event Purchaser has not received, on or
before 5:00 P.M. Eastern Standard Time on November 21, 2014, in form and
substance satisfactory to Purchaser in its sole and absolute discretion (a) a
resolution of the access between Lot 4A-1 and Prairie Trail Drive, (b) a
resolution of the water line to the north of the developed lot being located
outside of a recognized easement and how the operation and maintenance thereof
is handled and (c) a receipt of a current letter from the governing body under
the indentures covering the Property evidencing that the Property complies with
such indentures.
4.    Ratification. In all other respects, except as modified hereby, the
Agreement remains unmodified and in full force and effect. In the event of any
inconsistencies between this Amendment and the Agreement, this Amendment shall
govern and be binding.
5.    Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which, when taken together, shall
constitute one and the same instrument, binding on the parties hereto, and the
signature of any party to any counterpart shall be deemed a signature to, and
may be appended to, any other counterpart.


[Remainder of page intentionally left blank. Signature page to follow.]
            






























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year written above.




SELLER:


Wells Fund XIII-REIT Joint Venture Partnership,
a Georgia joint venture partnership


By: Wells Real Estate Fund XIII, L.P.,
a Georgia limited partnership


By: Wells Capital, Inc.,
a Georgia corporation, as General Partner


By: /s/ F. Parker Hudson
Name: F. Parker Hudson
Title: Assistant Vice President


By: Piedmont Operating Partnership, LP,
a Delaware limited partnership


By: Piedmont Office Realty Trust, Inc.,
a Maryland corporation, its sole General Partner


By: /s/ Robert E. Bowers
Name:Robert E. Bowers
Title: Executive Vice President




PURCHASER:


ArrowRock Income and Growth Fund II, L.L.C.


By: Summit Realty Ventures, L.L.C., its
Managing Member


         By: /s/ John S. Ross, Jr.
Name: John S. Ross, Jr.
Title: Managing Member






